         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 1 of 18



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION


 FREDERICKA NELLON,

                         Plaintiff,                          Civil Action No.

         v.                                                  COMPLAINT FOR DECLARATORY
                                                             AND INJUNCTIVE RELIEF
 OVERNIGHT PRINTS, INC.,

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Fredericka Nellon, by and through undersigned counsel, seeks a permanent injunction

requiring a change in Overnight Prints, Inc.’s (“Defendant” or “Overnight Prints”) corporate

policies to cause its website to become, and remain, accessible to individuals with visual

disabilities. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

        1.      In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
           Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 2 of 18



https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf)           (last

accessed April 16, 2019).

          2.     Fredericka Nellon is legally blind. Ms. Nellon was born prematurely and developed

glaucoma as a result of her premature birth. She has been legally blind since age 14. She lost all

sight after the birth of her daughter and is now totally blind. Today, Ms. Nellon uses screen readers,

including the built-in Voiceover capability of her iPhone8 and computer, to navigate the internet.

          3.     Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

          The screen reading software uses auditory cues to allow a visually impaired user to
          effectively use websites. For example, when using the visual internet, a seeing user
          learns that a link may be “clicked,” which will bring her to another webpage,
          through visual cues, such as a change in the color of the text (often text is turned
          from black to blue). When the sighted user's cursor hovers over the link, it changes
          from an arrow symbol to a hand.

          The screen reading software uses auditory—rather than visual—cues to relay this
          same information. When a sight impaired individual reaches a link that may be
          “clicked on,” the software reads the link to the user, and after reading the text of
          the link says the word “clickable.”…Through a series of auditory cues read aloud
          by the screen reader, the visually impaired user can navigate a website by listening
          and responding with her keyboard.

Id. at *6-7. See American Federation for the Blind, Screen Readers, available at

https://www.afb.org/node/16207/screen-readers (last accessed April 16, 2019) (discussing screen

readers and how they work).

          4.     According to Defendant, “Overnight Prints is the preferred online printer of

business cards, postcards, brochures, and other printed materials. Launched by founder Brett Heap

in 2003, Overnight Prints has risen from a twenty-man operation set in an office to one of the

largest         online        printing       companies         in       the        world.”        See

                                                   2
            Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 3 of 18



https://www.overnightprints.com/about/company-profile          (last   accessed   April    16,   2019).

Overnight Prints, Inc., is headquartered in Las Vegas, Nevada, and owns/controls the website

www.overnightprints.com.

       5.          Consumers may purchase Defendant’s products and access other brand-related

content and services https://www.overnightprints.com/ (“Website”), the website Defendant owns,

operates,    and      controls.   See   Overnight    Prints,   Terms    of   Service,     available   at

https://www.overnightprints.com/terms-conditions (last accessed April 16, 2019).

       6.          In addition to researching and purchasing Defendant’s print products and services

from the comfort and convenience of their homes, consumers may also use Defendant’s Website

to contact customer service by phone and email, review important legal notices like Defendant’s

Privacy Policy and Terms of Service, review the products offered, track online orders, and research

and purchase Defendant’s marketing services. See, Overnight Prints, Terms of Service, available

at https://www.overnightprints.com/terms-conditions (last accessed April 16, 2019) (“Overnight

Prints currently provides you access to a large collection of on-line design, marketing and printing

resources, and will make, sell and deliver printed goods to you (collectively, the ‘Service’).”)

       7.          Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

       8.          Unfortunately, Defendant denies approximately 8.1 million Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is largely

incompatible with the screen reader programs these Americans use to navigate an increasingly

ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5 People Have a

Disability in the U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary

of           the          ADA           (Jul.           25,       2012),          available           at



                                                    3
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 4 of 18



https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed

April 16, 2019) (“About 8.1 million people had difficulty seeing, including 2.0 million who were

blind or unable to see.”).

       9.       Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       10.      By failing to make its Website available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

       11.      Because Defendant’s Website is not and has never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Website to become and remain accessible, Plaintiff

invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring that:

             a) Defendant retain a qualified consultant acceptable to Plaintiff (“Web Accessibility
                Consultant”) who shall assist it in improving the accessibility of its Website,

                                                    4
Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 5 of 18



    including all third-party content and plug-ins, so the goods and services on the
    Website may be equally accessed and enjoyed by individuals with vision related
    disabilities;

 b) Defendant work with the Web Accessibility Consultant to ensure that all employees
    involved in website and content development be given web accessibility training
    on a biennial basis, including onsite training to create accessible content at the
    design and development stages;

 c) Defendant work with the Web Accessibility Consultant to perform an automated
    accessibility audit on a periodic basis to evaluate whether Defendant’s Website may
    be equally accessed and enjoyed by individuals with vision related disabilities on
    an ongoing basis;

 d) Defendant work with the Web Accessibility Consultant to perform end-user
    accessibility/usability testing on at least a quarterly basis with said testing to be
    performed by humans who are blind or have low vision, or who have training and
    experience in the manner in which persons who are blind use a screen reader to
    navigate, browse, and conduct business on websites, in addition to the testing, if
    applicable, that is performed using semi-automated tools;

 e) Defendant incorporate all of the Web Accessibility Consultant’s recommendations
    within sixty (60) days of receiving the recommendations;

 f) Defendant work with the Web Accessibility Consultant to create a Web
    Accessibility Policy that will be posted on its Website, along with an e-mail
    address, instant messenger, and toll-free phone number to report accessibility-
    related problems;

 g) Defendant directly link from the footer on each page of the Website, a statement
    that indicates that Defendant is making efforts to maintain and increase the
    accessibility of its Website to ensure that persons with disabilities have full and
    equal enjoyment of the goods, services, facilities, privileges, advantages, and
    accommodations of the Defendant through the Website;

 h) Defendant accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Web Accessibility Policy;

 i) Defendant provide a notice, prominently and directly linked from the footer on each
    page of the Website, soliciting feedback from visitors to the Website on how the
    accessibility of the Website can be improved. The link shall provide a method to
    provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Web Accessibility
    Policy;



                                      5
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 6 of 18



             j) Defendant provide a copy of the Web Accessibility Policy to all web content
                personnel, contractors responsible for web content, and Client Service Operations
                call center agents (“CSO Personnel”) for the Website;

             k) Defendant train no fewer than three of its CSO Personnel to automatically escalate
                calls from users with disabilities who encounter difficulties using the Website.
                Defendant shall have trained no fewer than three of its CSO personnel to timely
                assist such users with disabilities within CSO published hours of operation.
                Defendant shall establish procedures for promptly directing requests for assistance
                to such personnel including notifying the public that customer assistance is
                available to users with disabilities and describing the process to obtain that
                assistance;

             l) Defendant modify existing bug fix policies, practices, and procedures to include the
                elimination of bugs that cause the Website to be inaccessible to users of screen
                reader technology;

             m) Plaintiff, her counsel and their experts monitor the Website for up to two (2) years
                after the Mutually Agreed Upon Consultant validates the Website is free of
                accessibility errors/violations to ensure Defendant has adopted and implemented
                adequate accessibility policies. To this end, Plaintiff, through her counsel and their
                experts, shall be entitled to consult with the Web Accessibility Consultant at their
                discretion, and to review any written material, including but not limited to any
                recommendations the Website Accessibility Consultant provides Defendant.

       12.      Web-based technologies have features and content that are modified on a daily, and

in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not cause

the website to remain accessible without a corresponding change in corporate policies related to

those web-based technologies. To evaluate whether an inaccessible website has been rendered

accessible, and whether corporate policies related to web-based technologies have been changed

in a meaningful manner that will cause the website to remain accessible, the website must be

reviewed on a periodic basis using both automated accessibility screening tools and end user

testing by disabled individuals.

                                   JURISDICTION AND VENUE

       13.      The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.


                                                   6
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 7 of 18



        14.      Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life.

        15.      Defendant’s participation in the Commonwealth hinges, in significant part, on

Massachusetts consumers, like Plaintiff, accessing its Website and purchasing Defendant’s

products and services. Unlike, for example, a winery that cannot sell and ship wine to consumers

in certain states, Defendant purposefully avails itself of the benefits and advantages of operating

an online business open 24 hours a day, 7 days a week, 365 days per year to Massachusetts

residents.

        16.      As described in additional detail below, Plaintiff was injured when she attempted

to access Defendant’s Website from her home in New Bedford, Massachusetts, but encountered

barriers that denied her full and equal access to Defendant’s online services.

        17.      “Massachusetts has a strong and historic interest in adjudicating this dispute

involving its blind residents. It is the home of the Perkins School for the Blind, which was

America's first school for the blind. Helen Keller was taught there.” Access Now, Inc. v. Otter

Products, LLC, CV 17-10967-PBS, 280 F.Supp.3d 287, 294 (D. Mass. Dec. 4, 2017) (“Otter

Products”).

        18.      Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        19.      Plaintiff is and, at all times relevant hereto, has been a resident of Bristol County,

Massachusetts. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore




                                                   7
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 8 of 18



a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       20.     Defendant is a Nevada corporation with its principle place of business at 7582 Las

Vegas Boulevard South, Suite 300, Las Vegas, Nevada, 89123.

                          FACTS APPLICABLE TO ALL CLAIMS

       21.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

                                DEFENDANT’S ONLINE CONTENT

       22.     Defendant’s Website allows consumers to research and purchase Defendant’s

products from the comfort and convenience of their own homes and arrange for home delivery.

The products consumers, like Plaintiff, may purchase through Defendant’s website includes a wide

variety of paper products, from business cards, to coasters, to stickers, designed to market a

business. The Website also allows consumers to research and purchase marketing services directly

from the Website.

       23.     The Website also enables consumers to contact customer service by phone and

instant messenger, review important legal notices like Defendant’s Privacy Policy and Terms of

Service, track orders, and more.

                                    HARM TO PLAINTIFF
       24.     Plaintiff attempted to access the Website from her home in New Bedford,

Massachusetts. Unfortunately, because of Defendant’s failure to build its Website in a manner that

                                                8
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 9 of 18



is compatible with screen reader programs, Plaintiff is unable to understand, and thus is denied the

benefit of, much of the content and services she wishes to access on the Website.

       25.     Plaintiff attempted to access the Website using Apple’s VoiceOver technology.

       26.     VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

April 16, 2019).




  The VoiceOver cursor—a dark rectangular outline—focused on the word "Accessibility" on
                                        screen.
This caption matches the alternative text that Apple provides in its VoiceOver Getting Started

Guide. It illustrates the type of sufficiently descriptive alternative text that screen reader users

require to fully and equally access Defendant’s Website.




                                                 9
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 10 of 18



       27.     Unfortunately, after visiting Defendant’s Website from New Bedford,

Massachusetts, and from investigations performed on her behalf, Plaintiff found Defendant’s

Website to be largely unusable due to various barriers that deny her full and equal access to

Defendant’s online content and services. For example, Plaintiff’s investigation discovered:

               a.      Defendant’s Website prevents visually impaired users from knowing what

content on the website is available to navigate. This is because the navigation menu is inaccessible

to screen readers who rely on the key board to navigate. Specifically, Content does not become

visible on focus; therefore, it will not be accessible to keyboard-only and screen-reader users. An

example of this is at https://www.overnightprints.com/carmagnets, as is shown below (last

accessed April 10, 2019):




               b.      Defendant’s Website contains no associated label for input. There is only

placeholder text and no label for the input fields. Screen reader users will not know what to enter

in order to log in. This makes it extremely difficult for Plaintiff and others with visual disabilities

to establish an account, log in, and purchase Defendant’s product. An example of this is found at

https://www.overnightprints.com/login (last accessed April 16, 2019), and displayed below:

                                                  10
          Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 11 of 18




              c.      Defendant’s Website contains a page entitled “Disability Assistance.”

However, when a user clicks on this page, it simply brings up the “Contact Us” page. Thus, there

is no separate Disability Assistance page that would allow a user like Plaintiff using VoiceOver

technology to reach any disability assistance from Defendant. See, “Disability Assistance” on the

home page, listed under Support, at https://www.overnightprints.com/, which then links you to the

Contact      Us     page      instead      of     a      disability     assistance      page,      at

https://www.overnightprints.com/about/contact-us (last accessed April 16, 2019).

       28.    These barriers, and others, deny Plaintiff full and equal access to all of the services

the Website offers, and now deter her from attempting to use the Website. Still, Plaintiff would

like to, and intends to, attempt to access the Website in the future to research the products and

services the Website offers, or to test the Website for compliance with the ADA.




                                                11
            Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 12 of 18



           29.   If the Website was accessible, i.e. if Defendant removed the access barriers

described above, Plaintiff could independently research and purchase Defendant’s products and

access its other online content and services.

           30.   Though Defendant may have centralized policies regarding the maintenance and

operation of its Website, Defendant has never had a plan or policy that is reasonably calculated to

make its Website fully accessible to, and independently usable by, individuals with vision related

disabilities. As a result, the complained of access barriers are permanent in nature and likely to

persist.

           31.   The law requires that Defendant reasonably accommodate Plaintiff’s disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

           32.   Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

  DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
           33.   Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

           34.   Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.




                                                  12
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 13 of 18



         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        35.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        36.     While the DOJ has rulemaking authority and can bring enforcement actions in

court, Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        37.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        38.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website, and (b) whether

Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

         39.    The assertions contained in the previous paragraphs are incorporated by reference.

         40.    Defendant’s Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Otter Products, 280 F.Supp.3d 293, n.4 (“Several

courts have held that a website can be treated as a public accommodation under Title III of the

ADA.”); see also 1-800 Flowers.com, 2018 WL 839381, *1 (“Defendant does not dispute that its

websites are places of public accommodation subject to regulation by Title III of the ADA.”).

         41.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42



                                                 13
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 14 of 18



U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff with full and equal

access to its Website, it has violated the ADA.

        42.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

        43.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

        44.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        45.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:              as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).




                                                  14
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 15 of 18



         46.    By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title III, including without

limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;

                (b)     affording individuals with visual disabilities access to its Website that is not

equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        47.     Defendant has violated Title III by, without limitation, failing to make its Website’s

services accessible by screen reader programs, thereby denying individuals with visual disabilities

the benefits of the Website, providing them with benefits that are not equal to those it provides

others, and denying them effective communication.

        48.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available without




                                                   15
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 16 of 18



consideration of consumers who can only access the company’s online goods, content, and services

with screen reader programs.

        49.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendant’s Website or result in making the Website different, but

enables individuals with visual disabilities to access the Website Defendant already provides.

        50.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

        51.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

        52.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Website is fully accessible to, and independently usable by, individuals

with visual disabilities;

        (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Website into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Website is fully accessible to, and independently usable by, blind individuals, and which further

directs that the Court shall retain jurisdiction for a period to be determined to ensure that Defendant



                                                  16
         Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 17 of 18



has adopted and is following an institutional policy that will in fact cause it to remain fully in

compliance with the law—the specific injunctive relief requested by Plaintiff is described more

fully in paragraph 11 above.

        (C)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

        (D)     Payment of costs of suit;

        (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see Access

Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11)

(“Plaintiffs, as the prevailing party, may file a fee petition before the Court surrenders jurisdiction.

Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559

(1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir.

1984), the fee petition may include costs to monitor Defendant’s compliance with the permanent

injunction.”); see also Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-

01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191) (same);

       (F)      Whatever other relief the Court deems just, equitable and appropriate; and

        (G)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

Dated: April 16, 2019                           Respectfully Submitted,

                                                /s/ Jason M. Leviton
                                                Jason M. Leviton (BBO# 678331)
                                                BLOCK & LEVITON LLP
                                                260 Franklin Street, Suite 1860
                                                Boston, MA 02110
                                                Phone: (617) 398-5600
                                                jason@blockesq.com

                                                Benjamin J. Sweet (To be admitted Pro Hac Vice)
                                                ben@sweetlawpc.com

                                                  17
Case 1:19-cv-10733-WGY Document 1 Filed 04/16/19 Page 18 of 18



                            THE SWEET LAW FIRM, P.C.
                            186 Mohawk Drive
                            Pittsburgh, PA 15228
                            Phone: (412) 742-0631

                            Jonathan D. Miller (To be admitted Pro Hac Vice)
                            jonathan@nshmlaw.com
                            Alison M. Bernal (To be admitted Pro Hac Vice)
                            alison@nshmlaw.com
                            NYE, STIRLING, HALE & MILLER, LLP
                            33 W. Mission Street, Suite 201
                            Santa Barbara, CA 93101
                            Phone: (805) 963-2345

                            Counsel for Plaintiff, Fredericka Nollen




                              18
